Citation Nr: 0314396	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  02-04 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbus, 
Ohio



THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred from November 13, 2001, to 
December 3, 2001.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1944 to 
November 1946.  He died in December 2001.  The appellant is 
his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 decision by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Cincinnati, 
Ohio, which denied the appellant's claim of entitlement to 
payment or reimbursement of unauthorized private medical 
expenses incurred on behalf of the veteran.  She subsequently 
perfected an appeal regarding that issue.  During that stage 
of the appeal, the VAMC issued a Statement of the Case (SOC) 
in April 2002.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
2002)).  The new statute also revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  

Although the Secretary has issued implementing regulations, 
setting out specific duties in assisting claimants in 
developing evidence, these regulations are applicable only to 
claims governed by 38 C.F.R. Part 3; thus, those duty-to-
assist regulations do not apply to this case, in which the 
governing substantive regulations reside in Part 17 of 38 
C.F.R.  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001) 
(Supplementary Information:  Scope and Applicability).  

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  

In this case, the Board issued a letter to the appellant in 
February 2003 advising her of the enactment of the VCAA.  In 
that letter, the Board explained her and VA's 
responsibilities under the VCAA, and what type of evidence 
would be needed to substantiate her claims.  The appellant 
was further advised that she had 30 days from the date of the 
letter to respond, and that, if she was not heard from within 
that period, the Board would proceed to decide her appeal 
based upon the information and evidence of record.

Thereafter, on May 1, 2003, just prior to the Board's 
determination as to whether all the requested evidence had 
been obtained and its consideration of the claim on appeal, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held that 38 
C.F.R. § 19.9(a)(2) is invalid because, in conjunction with 
the amended regulation codified at 38 C.F.R. § 20.1304, it 
allows the Board to consider additional evidence without 
having to remand the case to the AOJ (agency of original 
jurisdiction) for initial consideration and without having to 
obtain the appellant's waiver.  

Of particular note to this case is the fact that the Federal 
Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) to be invalid 
because, in providing only 30 days for an appellant to 
respond to a notice from the Board that information or 
evidence is needed from the appellant, it violated the 
provision, contained in 38 U.S.C.A. § 5103, of a one-year 
period in which to respond to such a request.  As noted 
above, the appellant was advised in the Board's March 2003 
VCAA notification letter that she was being given 30 days 
from the date of that letter to respond, and that, if she was 
not heard from within that period, the Board would proceed to 
decide her appeal based on the information and evidence of 
record.

In light of the Federal Circuit decision, the Board believes 
that the most appropriate action is to remand the appellant's 
case to the VAMC so that she may be notified of the 
requirements of the VCAA by the AOJ, rather than the Board, 
and so that she may be given a more appropriate period of 
time in which to respond.  

Accordingly, this case is remanded for the following action:

1.  The VAMC should ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-175 
(2000) (now codified at 38 U.S.C.A. 
§§ 5100-5103A, 5106-7 (West 2002)) have 
been completed.  The VAMC is free to 
undertake any development deemed necessary 
in order to fully comply with the VCAA.

2.  Once the foregoing has been completed, 
the VAMC should issue an SSOC.  If the 
VAMC's decision remains unfavorable, the 
appellant and her representative should be 
afforded time in which to respond.  The 
claims folder should then be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).

